Citation Nr: 1807627	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-24 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to service connection for a bilateral foot disorder.

3. Entitlement to service connection for headaches. 

4. Entitlement to service connection for a right leg disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huston, Texas. 

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference Board hearing. The transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

I. Treatment Records

In October 2016, the Veteran testified in a Board hearing. At the hearing the Veteran indicated that his work as a police officer required him to complete a yearly physical examination, which included a hearing assessment. Therefore, the RO should attempt to obtain any treatment records from the Veteran's job. 

II. Increased Rating for Bilateral Hearing Loss

A review of the record reflects that the Veteran last underwent a VA examination assessing the severity of his bilateral hearing loss in March 2014. In October 2016, the Veteran testified that he believed his hearing loss had worsened because he had to turn the volume up on the television and on his work radio. As the Veteran's bilateral hearing loss has potentially worsened since it was last evaluated in March 2014, another examination is warranted to assess the present severity of the hearing loss. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381(1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326 (a) (2017).

III. Bilateral Foot Condition

The Veteran contends that his bilateral foot pain is related to service and the long distance marching he did in service. The Veteran's VA treatment records show a December 2015 diagnosis of bilateral plantar fasciitis. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold. Id. Thus, in light of the Veteran's contentions and the record on appeal, a VA examination should be obtained to determine the probable etiology of the Veteran's plantar fasciitis condition, to include whether the plantar fasciitis had an onset in service. 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, supra.

IV. Headaches

The Veteran testified in an October 2016 Board hearing that he had headaches while in service. VA treatment records note that the Veteran complained of headaches. In March 2015, a VA treatment note assessed the Veteran with sinus pressure. Therefore, a VA examination should be obtained to determine whether the Veteran has any current headache disability and, if so, the likely etiology of any headache disability. McLendon v. Nicholson, supra.

The Board further notes that the Veteran testified that his headache was related to asbestos exposure. The Veteran's service treatment records note in that the Veteran was not exposed to asbestos dust. However, the Veteran's separation examination in March 1998 noted that the Veteran was exposed to asbestos. Therefore, the RO provide a medical opinion as to whether asbestos exposure caused any headache disability.

V. Right Leg Disorder

The Veteran testified that he fell and injured the side of his right leg while training. In July 2013, the Veteran's VA treatment records note a diagnosis of a hematoma in his right leg. The treating physician noted it was likely due to a trauma in 1996, while in-service. Therefore, a VA examination should be obtained to determine whether the Veteran has any current right leg disability and, if so, the likely etiology of any right leg disability. McLendon v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA treatment records.

2. Ask the Veteran to identify and obtain any pertinent private treatment records, to include the Veteran's physical examination reports from his job. 

3. Schedule the Veteran for a VA audiological examination with an appropriate VA examiner. The examiner should address the current severity of his service-connected hearing loss. All indicated studies or testing should be conducted.

4. Schedule the Veteran for a VA podiatry examination to determine the etiology of any bilateral foot disability. All indicated tests and studies should be conducted. The electronic claims file must be made available to the examiner, and the examination report must reflect that it has been reviewed. At the conclusion of the physical examination and record review, address the following question:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed bilateral plantar fasciitis had its onset in active duty service or is otherwise related to any in-service disease, event, or injury.

The examiner should address the Veteran's statements that was forced to do long marches with heavy packs and that he was treated with Motrin. 

5. Schedule the Veteran for a VA examination to determine the etiology of the claimed right leg disability with an appropriate examiner. All indicated tests and studies should be conducted. The electronic claims file must be made available to the examiner, and the examination report must reflect that it has been reviewed. At the conclusion of the physical examination and record review, address the following:

a) Identify all current right leg disabilities. 

b) Whether it is at least as likely as not (50 percent probability or greater) that a currently diagnosed right leg disability had its onset in active duty service or is otherwise related to any in-service disease, event, or injury. The examiner should address the Veteran's VA treatment records that note the Veteran had a hematoma that was likely related to an in-service injury in 1996. 

6. Schedule the Veteran for a VA examination to determine the etiology of the claimed headaches with an appropriate examiner. All indicated tests and studies should be conducted. The electronic claims file must be made available to the examiner, and the examination report must reflect that it has been reviewed. At the conclusion of the physical examination and record review, address the following questions:

a) Identify whether the Veteran has a current headache disability. 

b) if so, whether it is at least as likely as not (50 percent probability or greater) that a headache disability had its onset in active duty service or is otherwise related to any in-service disease, event, or injury. The examiner should address the Veteran's VA treatment records that note the Veteran had sinus pressure.

c) The examiner should opine to whether it is as least likely as not that a headache disability is due to in-service asbestos exposure.

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




